                                                                   Case 3:19-cv-00453-KJD-WGC Document 42 Filed 08/28/20 Page 1 of 2



                                                               1 ANTHONY L. HALL, ESQ.
                                                                 Nevada Bar No. 5977
                                                               2 AHall@shjnevada.com
                                                                 KENDRA J. JEPSEN, ESQ.
                                                               3 Nevada Bar No. 14065
                                                                 KJepsen@shjnevada.com
                                                               4 SIMONS HALL JOHNSTON PC
                                                                 6490 S. McCarran Blvd., Ste. F-46
                                                               5 Reno, Nevada 89509
                                                                 Telephone: 775-785-0088
                                                               6
                                                                 Attorney for Defendant
                                                               7

                                                               8

                                                               9

                                                              10

                                                              11
                                                                                                UNITED STATES DISTRICT COURT
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13                                        DISTRICT OF NEVADA
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14
                                                                                                                     Case No.: 3:19-cv-00453-KJD-WGC
                                                                   KIRK SKINNER,
                                                              15
                                                                                         Plaintiff,                     ORDER TO EXTEND DEADLINE FOR
                                                              16
                                                                                                                                   DEFENDANT
                                                                   v.                                                  TO FILE REPLY BRIEF IN SUPPORT OF
                                                              17
                                                                                                                        MOTION FOR SUMMARY JUDGMENT
                                                                 NEWMONT USA LIMITED, a Delaware                                  [First Request]
                                                              18 Corporation,

                                                              19                         Defendant.
                                                              20

                                                              21          Plaintiff Kirk Skinner (“Plaintiff” or “Skinner”) and Defendant Newmont USA Limited

                                                              22 (“Defendant” or “Newmont”), (collectively, at times, the “Parties”), by and through their respective

                                                              23 counsel, hereby submit the following Stipulation and [Proposed] Order to Extend the Deadline for

                                                              24 the Defendant to file its Reply Brief in Support of its Motion for Summary Judgment by a period of

                                                              25 two (2) weeks, up to and including September 11, 2020.

                                                              26          This is the first request for an extension of this deadlines. This request is made in good faith,

                                                              27 is not for the purpose of delay, and will not result in any undue delay or prejudice. Accordingly, the

                                                              28 Parties have agreed and stipulate that the deadline for Defendant to file its reply brief in support of

                                                                                                                Page 1 of 2
                                                                   Case 3:19-cv-00453-KJD-WGC Document 42 Filed 08/28/20 Page 2 of 2



                                                               1 its Motion for Summary Judgment shall be September 11, 2020.

                                                               2

                                                               3
                                                                    DATED this 26th day of August, 2020           DATED this 26th day of August, 2020
                                                               4
                                                                    BY: /s/ Michael P. Balaban   .                BY: /s/ Kendra J. Jepsen               .
                                                               5       MICHAEL P. BALABAN                            ANTHONY L. HALL, ESQ.
                                                                       MBalaban@Balaban-Law.com                      AHall@SHJNevada.com
                                                               6
                                                                       LAW OFFICES OF MICHAEL P.                     KENDRA J. JEPSEN, ESQ.
                                                               7       BALABAN                                       KJepsen@shjnevada.com
                                                                       10726 Del Rudini Street                       SIMONS HALL JOHNSTON PC
                                                               8       Las Vegas, Nevada 89141                       6490 S. McCarran Blvd., Ste. F-46
                                                                       Telephone: (702) 586-2964                     Reno, Nevada 89509
                                                               9                                                     Telephone: (775) 785-0088
                                                                        Attorneys for Plaintiff
                                                              10
                                                                                                                         Attorney for Defendant
                                                              11
                                                                                                  IT IS SO ORDERED.
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13
                               Phone: (775) 785-0088




                                                                                                  UNITED STATES DISTRICT
                                  Reno, NV 89509




                                                              14

                                                              15                                  DATED: 8/28/2020
                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                           Page 2 of 2
